Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
         Receipt of an amendment filed 4/6/22 has been acknowledged and entered.  The office is withdrawing the previous rejection in view of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kunsch et al. (USPUB. 2016/0375944 A1) and further in view of Bucknell et al. (USPUB. 2019/0105991 A1).
Kunsch et al. discloses a three wheel vehicle (figure 3) comprising: 
two front wheels which allow primary directional control of the vehicle; 
a single rear wheel; 
a passenger compartment, the compartment comprising at least one passenger seats at least one motor located in the a mid or rear section of the vehicle (the words motor/engine are interchangeably used in the mechanical art), driving the front wheels either directly or indirectly, providing a forward torque for acceleration.
Kunsch et al. does not teach a motor for driving the single rear wheel.
Bucknell et al. teaches advantage of having all wheel drive (AWD) system such that it would provided excellent dynamics of vehicle handling. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify vehicle of Kunsch et al. to include a motor to drive the rear wheel so as to provide an AWD system as taught by Bucknell et al. for the reasons set forth above. 


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611